DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 8/13/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The Examiner notes that the Non-Patent Literature (NPL) listed as “Cite no” 1 on page two of said IDS indicates that the NPL submitted is 132 pages, however, the applicant’s submitted reference only includes 66 pages. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-30 are directed to non-statutory subject matter because it does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter).  Claims 21-30 is directed to “a computer-readable storage medium” and does not claim the functional descriptive material is recorded on some computer-readable medium as to be structurally and functionally interrelated to the medium. 
For example, in applicant’s originally filed specification, paragraph [0146] states “In this manner, computer- readable media generally may correspond to (1) tangible computer-readable storage media which is non-transitory or (2) a communication medium such as a signal or carrier wave.” The Office released the Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, August 24, 2009; p.2 and Subject Matter Eligibility of Computer Readable Media. See 1351 OG 212 February 23, 2010. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non- transitory" to the claim.
CLAIM INTERPRETATION(S)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Examiners will apply § 112, ¶ 6 to a claim limitation that meets the following conditions:
(1) The claim limitation uses the phrase ‘‘means for’’ or ‘‘step for’’ or a non-structural term that does not have a structural modifier;
(2) the phrase ‘‘means for’’ or ‘‘step for’’ or the non-structural term recited in the claim is modified by functional language; and
(3) the phrase ‘‘means for’’ or ‘‘step for’’ or the non-structural term recited in the claim is not modified by sufficient structure, material, or acts for achieving the specified function.
This modifies the 3-prong analysis in MPEP § 2181, which will be revised in due course.  See Supplemental Examination, 76 FR at 7167.
 “When the claim limitation does not use the phrase ‘‘means for’’ or ‘‘step for,’’ examiners should determine whether the claim limitation uses a nonstructural term (a term that is simply a substitute for the term ‘‘means for’’).  Examiners will apply § 112, ¶6 to a claim limitation that uses a nonstructural term associated with functional language, unless the nonstructural term is (1) preceded by a structural modifier, defined in the specification as a particular structure or known by one skilled in the art, that denotes the type of structural device (e.g., ‘‘filters’’), or (2) modified by sufficient structure or material for achieving the claimed function. The following is a list of non-structural terms that may invoke § 112, ¶6:  ‘‘mechanism for,’’ ‘‘module for,’’ ‘‘device for,’’ ‘‘unit for,’’ ‘‘component for,’’ ‘‘element for,’’ ‘‘member for,’’ ‘‘apparatus for,’’ ‘‘machine for,’’ or ‘‘system for.’’ This list is not exhaustive, and other non-structural terms may invoke § 112, ¶6.”  See id.
Regarding claims 34-40 – the claims recite, inter alia, “means for determining…”, “means for sending…”, “means for constructing …” to  perform various functions is/are being treated in accordance with 112(f).
The applicant’s specification does not appear to have presented a sufficient showing that the claim limitations are not written as a means plus function to be performed because the claims are drafted in such a way that they invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  
As indicated above, absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.  The term “means” or the generic placeholder is modified by functional language, typically linked by the transition work “for” or another linking word or phrase, such as "configured to" or "so that".   
As such, the claims reciting limitations relating to “means for” are presumed to invoke §112 ¶6.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 34-40 – the claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The claim elements recited in claims 34-40 relating to “means for determining…”, “means for sending…”, “means for constructing…” are limitations that invoke 35 U.S.C. 112, sixth paragraph.  However, the written description fails to clearly disclose the corresponding structure, material, or acts for the claimed function.  
MPEP § 2181 states: Where a disclosed algorithm supports some, but not all, of the functions associated with a means-plus-function limitation, the specification is treated as if no algorithm has been disclosed at all.
MPEP § 2181 further states:
A.  The Corresponding Structure Must Be Disclosed In the Specification Itself in a Way That One Skilled In the Art Will Understand What Structure Will Perform the Recited Function 
The proper test for meeting the definiteness requirement is that the corresponding structure (or material or acts) of a means- (or step-) plus-function limitation must be disclosed in the specification itself in a way that one skilled in the art will understand what structure (or material or acts) will perform the recited function. See Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1381, 53 USPQ2d 1225, 1230 (Fed. Cir. 1999).  For a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a general purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., “means for storing data”), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor.  Here, the applicants’ claims do not merely recite functions which can be achieved by any general purpose computer without special programming (e.g., processing, receiving, or storing). Additionally, the applicants' arguments appear to suggest to the examiner that algorithms disclosed in the specification should not be interpreted as part of the claimed modules.    
MPEP 2181 further states: “…if it is unclear whether there is sufficient supporting structure or whether the algorithm is adequate to perform the entire claimed function, it is appropriate to reject the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
As such, it appears that the specification does not appear to clearly inform one skilled in the art of the metes and bounds for the structure of each module corresponding to how each module is configured.  Additionally, the applicants’ specification also does not appear to provide a description in a manner in which to identify each element that is to be considered as part of the structure, material, or acts for achieving the specified function for the “means for” as claimed. 
Without reciting sufficient structure to achieve the function and merely referencing to a general purpose computer without providing any detailed explanation of the appropriate programming, the written description of the specification discloses no corresponding algorithm or simply reciting software without providing some detail about the means to accomplish the function, would not be adequate disclosure of the corresponding structure to satisfy the requirement of 35 U.S.C. 112 even when one of ordinary skill in the art is capable of writing the software to convert a general purpose computer to a special purpose computer to perform the claimed function. 
Therefore, the applicants’ specification does not appear to disclose the metes and bounds of what a person of ordinary skill in the art should consider as the “means for” as claimed. Additionally, with respect to the other functions recited in the claims, the Applicants’ specification merely repeats the function without any structure to perform the function.  The examiner is unable to clearly identify which structure, material, or acts pertain to each “means for” to perform the function as recited in claims 34-40.      
The applicant has disclosed that the claims to be a means-plus-function within the meaning of 35 U.S.C. 112 and the details, algorithms, processes for all/each of the means for limitations are not clearly identified. Thus the Examiner cannot determine the metes and bounds of each means for element due to these defect, and thus the claims are indefinite.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
     nonobviousness.
Claim(s) 1-40 are rejected under 35 U.S.C. 103 as being unpatentable over Draft Text of ISO/IEC 23009-1 4th Edition DAM 1 CMAF Support, Events Processing Model and Other Extensions", 129. MPEG Meeting, 20200113 – 20200117, Brussels, (MOTION PICTURE EXPERT GROUP OR ISO/IEC JTC1/SC29/WG11), no. n19058, 26 February 2020 (2020-02-26) (hereafter “ISO/IEC 23009-1”) and in further view of Luby et al., PG Pub 2013/0007223A1 (hereafter Luby) and in further view of MAO; Yinian et al. US 20140222962 A1 (hereafter Mao) and in further view of Stockhammer; Thomas US 20180035176 A1 (hereafter Stockhammer).
Regarding claim 1, “a method of transporting media data, the method comprising: determining that a manifest file for a media presentation includes data representing a delta time value for a resynchronization element of a segment of the media presentation; determining a multiple of the delta time value” and “and sending a request to a server device for the chunks of the segment that are currently available, wherein the request omits chunks of the segment that are not currently available” ISO/IEC 23009 teaches that the resynchronization points provide fast resynchronization wherein a determination is made whether resynchronization points are provided (pg. 28-31 Section 5.3.12 to 5.3.12.2 disclose Dash segments have internal structure that enable resynchronization on container level and random access to the respective Representation even within a segment (i.e., within a segment corresponds to “chunks”) utilizing the “Resync” element is understood as sending a request to a server device for the portions within a segment that are currently available and with respect to “omits chunks that are not currently available” a person of ordinary skill in the art would have understood that pg. 29 of Section 5.3.12 discloses that transmission of segments comprises “live services” which a person of ordinary skill in the art would understand that only segments that have been made available (i.e., broadcast up to the live point) are available and future segments of the “live” portion are not available and are omitted. 
Regarding “determining a number of chunks of the segment that are currently available for retrieval using the multiple of the delta time value”  ISO/IEC 23009 teaches pg. 33-34 Section A.12 Resynchronization; A.12.2 Box Structure Resynchronization; A.12.3 Usage of Resynchronization Feature disclosing and pg. 35 Section G.X Resynchronization disclosing multipliers in combination with delta values including the bandwidth value in order to identify resynchronization points in relation to time. Whereas ISO/IEC 23009 discloses that the duration of fragments and chunks may have the same duration, ISO/IEC 23009 does not use the term “multiplier” but the multiplication examples in pg. 33-34 Section A.12 Resynchronization; A.12.2 Box Structure Resynchronization; A.12.3 Usage of Resynchronization Feature disclosing and pg. 35 Section G.X Resynchronization do correspond to multiplying variables that correspond to a plurality of multipliers in order to determine a number of chunks of the segment that are currently available. 
However, in an analogous art, Luby teaches an invention relating to ISO/IEC transmission comprising indexing of segments so that the client can quickly find a small chunk of time (para 143-144, 73, 226) including duration information and wherein a multiplier sign is utilized when the duration of consecutive segments with the same duration (para 315-319). More importantly, Luby further teaches that the same concept for retrieving segments is applicable to retrieving smaller sections of time:
[0226] In a further embodiment of the invention the media segments may be compliant to the ISO Base Media File Format described in ISO/IEC 14496-12 or derived specifications (such as the 3GP file format described in 3GPP Technical Specification 26.244). The Usage of 3GPP File Format section (above) describes novel enhancements to the ISO Base Media File Format permitting efficient use of the data structures of this file format within a block-request streaming system. As described in this reference, information may be provided within the file permitting fast and efficient mapping between time segments of the media presentation and byte ranges within the file. The media data itself may be structured according to the Movie Fragment construction defined in ISO/IEC14496-12. This information providing time and byte offsets may be structured hierarchically or as a single block of information. This information may be provided at the start of the file. The provision of this information using an efficient encoding as described in the Usage of 3GPP File Format section results in the client being able to retrieve this information quickly, for example using an HTTP partial GET requests, in the case that the file download protocol used by the block request streaming system is HTTP, which results in a short start up, seek or stream switch time and therefore in an improved user experience. 
	Furthermore, with respect to modifying ISO/IEC 23009-1 with the teachings of Luby with respect to requesting only available chunks and omitting others, the examiner relies on the teachings of Luby above in paragraph [0226] of Luby which teaches “The Usage of 3GPP File Format section (above) describes novel enhancements to the ISO Base Media File Format permitting efficient use of the data structures of this file format within a block-request streaming system. As described in this reference, information may be provided within the file permitting fast and efficient mapping between time segments of the media presentation and byte ranges within the file” (i.e., disclosures for retrieving consecutive segments is applicable to smaller portions of content). In an analogous art, Mao further teaches that a client device is able to utilize duration information for segments having equal duration in order to identify which portions of content are not available to be requested in order to not request and omit portions of content not currently available (para 178, 184-186). Therefore, the combination of ISO/IEC 23009-1, Luby and Mao render wherein the request omits chunks of the segment that are not currently available obvious in addition to the common sense argument made above.
	The motivation to modify the teachings of ISO/IEC 23009-1, Luby, and Mao is further evidenced by Stockhammer wherein a client device is able to request segment chunk data utilizing duration information between segment chunks (Abstract, Fig. 5-10 client device receives manifest file to determine chunk availability and determine chunk availability data for available chunks in Fig. 10 and para 160-166). See also Stockhammer para 161-162, 128-138 disclosing duration attribute time relating to portions of segment reference such as chunks.
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify ISO/IEC 23009 which teaches that the resynchronization points provide fast resynchronization wherein a determination is made whether resynchronization point data is provided comprising delta time values in relation to a duration time for sending a request to a server device for the portions of the segment that are currently available by further incorporating known elements of Luby’s invention relating to ISO/IEC transmission comprising indexing of segments so that the client can quickly find a small chunk of time by utilizing a multiplier sign when the duration of consecutive segments with the same duration in order to request segment portion data.  It would have been obvious before the effective filing date of the claimed invention to modify ISO/IEC 23009 and Luby with the teachings of Mao because Luby recognizes that standards for retrieving consecutive segments is applicable to smaller portions of content and wherein Mao teaches that a client device is able to utilize duration information for segments having equal duration in order to identify which portions of content are not available to be requested in order to not request and omit portions of content not currently available. The motivation to combine ISO/IEC 23009, Luby, and Mao is further evidenced by Stockhammer teaching a client device is able to request segment chunk data utilizing duration information between segment chunks because Mitatur implements the function of requesting chunk portions of segments utilizing duration data in relation to each chunk portion wherein the prior art to Luby had already recognized that standards for retrieving consecutive segments is applicable to smaller portions of content.

Regarding claim 2, “wherein the manifest file comprises a media presentation description (MPD)” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein ISO/IEC 23009 pg. 8-9 Section 8.X.2.1 and Section 8.X.6 and pg. 16 disclosing providing relevant MPD information. See also Mao para 26, 129, 130-136, 146). See also Stockhammer para 161.
Regarding claim 3, “wherein the delta time value comprises an @dT attribute for the segment” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 wherein ISO/IEC 23009 pg. 30 disclosing @dT. See also See also Stockhammer para 128-138 disclosing duration attribute time.
Regarding claim 4, “further comprising: determining a value representing a minimum size of data between two random access points; and determining an amount of data that is currently available as being equal to the multiple times the value representing the minimum size of data between two random access points” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3 wherein ISO/IEC 23009 pg. 30 disclosing @dImin specifies the minimum different of the Index value of any two consecutive Resynchronization Points and is multiplied with a value.
Regarding claim 5, “wherein sending the request comprises constructing the request to specify a byte range including the amount of data that is currently available” is further rejected on obviousness grounds as discussed in the rejection of claims 1-4 wherein Luby multiple paragraphs teaches byte range requests (para 114, 122-123, 132, 150-151, 205, 226). See also Mao para 25, 30, 134, 147 client device 40 may use HTTP partial GET requests to retrieve specific byte ranges. The combination of prior art references discussed in the rejection of claim 1 render obvious the implementation of standards used for retrieving byte range of segments to retrieve smaller portions of segments (i.e., fragments, blocks, chunks). See also Stockhammer wherein a client device is able to request segment chunk data utilizing duration information between segment chunks (Abstract, Fig. 5-10 client device receives manifest file to determine chunk availability and determine chunk availability data for available chunks in Fig. 10 and para 160-166). See also Stockhammer para 161-162, 128-138 disclosing duration attribute time relating to portions of segment reference such as chunks. See also Stockhammer para 24, 28, 49, 78.
Regarding claim 6, “wherein the value representing the minimum size of data between two random access points comprises an @dImin value” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 wherein ISO/IEC 23009 pg. 30 disclosing @dImin specifies the minimum different of the Index value of any two consecutive Resynchronization Points and is multiplied with a value.
Regarding claim 7, “wherein sending the request comprises constructing the request to specify data for the chunks of the segment that are currently available and to omit data for the chunks of the segment that are not currently available” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 wherein claim 1 particularly states:
ISO/IEC 23009 teaches that the resynchronization points provide fast resynchronization wherein a determination is made whether resynchronization points are provided (pg. 28-31 Section 5.3.12 to 5.3.12.2 disclose Dash segments have internal structure that enable resynchronization on container level and random access to the respective Representation even within a segment (i.e., within a segment corresponds to “chunks”) utilizing the “Resync” element is understood as sending a request to a server device for the portions within a segment that are currently available and with respect to “omits chunks that are not currently available” a person of ordinary skill in the art would have understood that pg. 29 of Section 5.3.12 discloses that transmission of segments comprises “live services” which a person of ordinary skill in the art would understand that only segments that have been made available (i.e., broadcast up to the live point) are available and future segments of the “live” portion are not available and are omitted. ISO/IEC 23009 teaches pg. 33-34 Section A.12 Resynchronization; A.12.2 Box Structure Resynchronization; A.12.3 Usage of Resynchronization Feature disclosing and pg. 35 Section G.X Resynchronization disclosing multipliers in combination with delta values including the bandwidth value in order to identify resynchronization points in relation to time. Whereas ISO/IEC 23009 discloses that the duration of fragments and chunks may have the same duration. 
Furthermore, with respect to modifying ISO/IEC 23009-1 with the teachings of Luby with respect to requesting only available chunks and omitting others, the examiner relies on the teachings of Luby above in paragraph [0226] of Luby which teaches “The Usage of 3GPP File Format section (above) describes novel enhancements to the ISO Base Media File Format permitting efficient use of the data structures of this file format within a block-request streaming system. As described in this reference, information may be provided within the file permitting fast and efficient mapping between time segments of the media presentation and byte ranges within the file” (i.e., disclosures for retrieving consecutive segments is applicable to smaller portions of content). In an analogous art, Mao further teaches that a client device is able to utilize duration information for segments having equal duration in order to identify which portions of content are not available to be requested in order to not request and omit portions of content not currently available (para 178, 184-186). 
	The motivation to modify the teachings of ISO/IEC 23009-1, Luby, and Mao is further evidenced by More importantly, Stockhammer teaches wherein a client device is able to request segment chunk data utilizing duration information between segment chunks (Abstract, Fig. 5-10 client device receives manifest file to determine chunk availability and determine chunk availability data for available chunks in Fig. 10 and para 160-166). See also Stockhammer para 161-162, 128-138 disclosing duration attribute time relating to portions of segment reference such as chunks.
Therefore, the combination of ISO/IEC 23009-1, Luby, Mao, and Stockhammer render wherein the request omits chunks of the segment that are not currently available obvious in addition to the common sense argument made above in the rejection of claim 1. 
As discussed in the rejection of claim 1, It would have been obvious before the effective filing date of the claimed invention to modify ISO/IEC 23009, Luby, and Mao because ISO/IEC 23009, Luby, and Mao teach a client device is able to request segment chunk data and omitting unavailable chunks in said request by utilizing duration information associated with segment chunks and where Stockhammer implements the function of requesting chunk portions of segments utilizing duration data in relation to each chunk portion wherein the prior art to Luby had already recognized that standards for retrieving consecutive segments is applicable to smaller portions of content.
Regarding claim 8, “wherein determining the multiple comprises: determining an amount of time that has elapsed between a nominal segment availability start time (NSAST) for the segment from the manifest file and a current time; and determining the multiple according to the amount of time divided by the delta time value” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 wherein the combination of ISO/IEC 23009, Luby, and Mao render obvious the use of a “multiplier” and wherein Luby para 155-158, 315-319 further teaches that the “duration” may be indicated for all the fragments included in the segment or the durations for each fragment may be indicated if consecutive fragments have the same duration. As such, a person of ordinary skill in the art would have understood the simple mathematical formula for how many chucks have been made available based on the initial availability of a chunk, the current time to arrive and the delta time and then divide by the duration indicator to identify how many chunks have been made available during the delta time. See also para 77, 135 for requesting consecutive portions of segments. However, ISO/IEC 23009, Luby, and Mao do not reference the term “NSAST” (i.e., in haec verba). In an analogous art, Stockhammer Fig. 5 and para 95-97, 152, 161-162 teaches the use of SAST in relation to portions smaller than an entire segment wherein para 21 recognizes an availability start time in relation to “using sequences of segments, e.g., segments including data for relatively short playback durations compared to conventional segments. That is, one or more segments may lack a random access point (RAP). Thus, rather than a single segment having data for a playback duration of N seconds (or other time unit, such as microseconds, milliseconds, or the like), the single segment having a RAP and being associated with a segment availability start time (SAST), a plurality of segments may be provided having data for the playback duration of N seconds, only one of the plurality of segments including a RAP, and each of the plurality of segments being associated with respective SASTs. By using such shorter segments, playback can begin faster than using conventional, longer segments.” Stockhammer para 95-96 further recognizes “[w]ith such shorter segments, the segment availability can be earlier, and the overall delay can be reduce…However, for both regular segment offering 180 and offering with shorter segments 190, the SAST, as well as the segment address URLs, need to be generated and signaled in the MPD in a compact way, without frequent MPD updates or unnecessary restrictions on the coding. One may use accurate durations with Segment Timelines for the smaller segments (see FIG. 6 below), but this may result in many MPD updates as well as complex signaling and possibly ambiguous signaling. Due to prediction chains in the video, the exact presentation duration (and therefore, the address) cannot be determined.”
	It would have been obvious before the effective filing date of the claimed invention to modify ISO/IEC 23009, Luby, and Mao for a client device able to request segment chunk data and omitting unavailable chunks in said request by utilizing duration information associated with segment chunks and where Stockhammer implements the function of requesting chunk portions of segments utilizing duration data in relation to a SAST in relation to each chunk portion as claimed wherein the prior art to Luby had already recognized that standards for retrieving consecutive segments is applicable to smaller portions of content.
Regarding claim 9, “wherein the segment comprises a first segment, the method further comprising: determining that a resynchronization element is not present for a second segment of the media presentation; and in response to determining that the resynchronization element is not present for the second segment, sending a request to retrieve the entire second segment at or after a nominal segment availability start time (NSAST) for the second segment” is further rejected on obviousness grounds as discussed in the rejection of claims 1-8 wherein Stockhammer teaches the retrieval of a particular segment does not require utilizing duration/timing data and the client device will utilizing ordinal data to retrieve the segment for parsing when duration information is not available (Stockhammer para 66, 73, 79, 108, 160-166).
Regarding claim 10, “wherein sending the request to retrieve the entire second segment comprises constructing the second request as an HTTP GET request that omits a “range:” header” is further rejected on obviousness grounds as discussed in the rejection of claims 1-8 wherein Stockhammer teaches the retrieval of a particular segment does not require utilizing duration/timing data and the client device will utilizing ordinal data to retrieve the segment for parsing when duration information is not available (Stockhammer para 66, 73, 79, 108, 160-166). Stockhammer further teaches a Get and Get partial when requesting portions of a Segment or an entire segment and a person of ordinary skill would have understood to not utilize a “range” indicator when requesting one particular entire segment when the segment is comprising several chunks in order to transmit a more concise request parameter.
Regarding the device claims 11-20, the non-transitory computer readable media claims 21-30 and the device claims 31-40 are grouped and rejected with the method claims 1-10 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-10 and because the steps of the method are easily converted into elements of a computer device or steps of a non-transitory computer readable medium implemented methods by one of ordinary skill in the art. Regarding claims 11-20, see Luby Fig. 4 paragraphs 119-120 for a device comprising processor, memory, and circuitry as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421